Gilbert, Justice.
The exception is to a judgment overruling general and special demurrers to a petition seeking to enjoin the taking of turpentine on land alleged to be the property of the petitioners. The demurrers raise the objection that, no cause of action is set forth; that the-petition does not allege insolvency of the defendant, and does not sufficiently allege that the damages are irreparable; and that the notice given the defendants by the processioners of their intention to run anew the original land lines between the property of the petitioners and the defendants, who were adjacent landowners, was insufficient, in that the notice was served on February 5, stating that the lines would be run on February 15, it being contended that such notice was not given as required by the Code, § 85-1605. Held, that the court did not err in overruling the demurrers.

Judgment affirmed.


All the Justices concur.